{¶ 1} I concur in the majority's analysis and disposition of appellant's second assignment of error.
 {¶ 2} I respectfully dissent from the majority's analysis and disposition of appellant's first assignment of error for the reasons set forth in my dissent in Fish v. Republic-Franklin Ins. Co., Stark App. No. 2003CA00044, 2003-Ohio-4277.
 {¶ 3} As to appellant's third assignment of error, based upon my finding appellant's commercial general liability policy does provide UIM coverage to appellee (appellant's first assignment of error), I find UIM coverage exists under appellant's commercial umbrella policy regardless of the outcome of the trial court's Ferrando analysis of appellant's commercial auto policy upon remand.